PER CURIAM.
We affirm on all issues except we reverse the trial court’s ruling that Tina Mir-anti, as personal representative of the Estate of Franklin D. Bailey, has uninsured motorist coverage with Midland Insurance Company from $20,000 to the maximum limit of $4,000,000. See First State Insurance Company v. Stubbs, 418 So.2d 1114 (Fla. 4th DCA 1982), petition for rev. denied, 426 So.2d 26, 29 (Fla.1983). Since liability coverage on an excess policy is coextensive to the uninsured motorist coverage, the Midland’s excess policy in the instant case provides uninsured motorist coverage beginning at $500,000 to $4,000,-000. We acknowledge but reject appellee’s contention that section 627.418, Florida Statutes (1985), mandates lowering the uninsured motorist coverage limit below the lower limit of liability coverage.
AFFIRMED IN PART; REVERSED IN PART.
ANSTEAD, GUNTHER and STONE, JJ., concur.